      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 1 of 22



 1   Lewis Roca Rothgerber Christie LLP
     201 E. Washington Street, Suite 1200
 2   Phoenix, AZ 85004-2595
 3   Stephen M. Bressler (State Bar No. 009032)
     Direct Dial: 602-262-5376
 4   Direct Fax: 602-734-3742
     E-mail: SBressler@LRRCLaw.com
 5
     Pepper Hamilton LLP
 6   Sean P. Fahey (Admitted Pro Hac Vice)
     3000 Two Logan Square
 7   Eighteenth and Arch Streets
 8   Philadelphia, PA 19103-2799
     Direct Dial: 215-981-4296
 9   Direct Fax: 215-689-4642
     E-mail: faheys@pepperlaw.com
10
     Pepper Hamilton LLP
11   Kenneth J. King (Admitted Pro Hac Vice)
     The New York Times Building
12   620 Eighth Avenue
     New York, NY 10018-1405
13   Direct Dial: 212-808-2703
     Direct Fax: 212-658-9301
14   E-mail: kingk@pepperlaw.com

15   Attorneys for Defendants
                             UNITED STATES DISTRICT COURT
16                               DISTRICT OF ARIZONA
17   Kathryn Marie Jones,                         No. 2:14-cv-00383-SPL
18
                     Plaintiff,
19
           v.                                     DEFENDANTS’ MOTION TO DISMISS
20                                                PLAINTIFF’S AMENDED
     Medtronic, Inc.; Medtronic Sofamor           COMPLAINT
21   Danek; Medtronic Sofamor Danek
22   USA, Inc.; Medtronic Spinal &
     Biologics; Medtronic; Medtronic plc; et      (ORAL ARGUMENT REQUESTED)
23   al.
24                    Defendants.
25
26
27
28
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 2 of 22



 1
            Pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, Defendants
 2
     respectfully move this Court for an Order dismissing the First Amended Complaint (the
 3
     “Amended Complaint”) filed by Plaintiff, appearing pro se, for failure to state a claim on
 4
     which relief can be granted and for lack of personal jurisdiction. 1 This Motion is
 5
     supported by the following Memorandum of Points and Authorities.
 6
     I.     INTRODUCTION
 7          This is Plaintiff’s second attempt in this Court to state a claim against Medtronic
 8   for purported injuries allegedly caused by the Infuse® Bone Graft/LT-CAGE® Lumbar
 9   Tapered Fusion Device (“Infuse”), Medtronic polymer cage devices, and other Medtronic
10   devices supposedly used by her surgeons during her October 2010 surgeries, performed
11   in Dallas, Texas. By its March 6, 2015 Order (“2015 Order”), this Court dismissed all of
12   Plaintiff’s claims in her original Complaint either as expressly preempted by 21 U.S.C. §
13   360k(a) as interpreted in Riegel v. Medtronic, Inc., 552 U.S. 312 (2008), impliedly
14   preempted by 21 U.S.C. § 337 as interpreted in Buckman Co. v. Plaintiffs’ Legal
15   Committee, 531 U.S. 341 (2001), or because Plaintiff did not adequately plead her claim
16   and repleading would be futile. 2015 Order, Doc. No. 65.
17          On appeal, the Ninth Circuit affirmed this Court’s dismissal of Plaintiff’s various
18   fraud claims as either preempted or inadequately pled. Jones v. Medtronic, Inc., 2018
19   U.S. App. LEXIS 25474, at *4-5 (9th Cir. Sep. 7, 2018). The Ninth Circuit also ruled
20   Plaintiff’s design-defect claims preempted and her negligence per se claims preempted as
21   to both the Infuse Device (a Class III device, subject to the premarket approval process
22   under 21 U.S.C. § 360, Riegel, 552 U.S. at 325) and the Class II cage devices (which are
23   subject to 21 U.S.C. § 510(k) approval as “‘substantially equivalent’ to a pre-existing
24          1
              Plaintiff’s Amended Complaint names, as Defendants, Medtronic, Inc.,
25   Medtronic Sofamor Danek USA, Inc. and Medtronic plc. The Amended Complaint also
     names “Medtronic,” “Medtronic Sofamor Danek” and “Medtronic Spinal & Biologics,”
26   none of which are legal entities. See Ziebell Declaration (attached as Exhibit A).
     Medtronic Sofamor Danek USA, Inc. is responsible for the manufacture of the Infuse
27   Device and did so at the time of Plaintiff’s 2010 surgeries. Id. ¶ 3. The other legal
     entities are not the proper parties for claims asserted against the product manufacturer.
28   The Defendant legal entities will be referred to collectively herein as “Medtronic,” the
     “Medtronic Defendants,” or by their individual corporate names.
                                                 -1-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 3 of 22



 1
     device”). Id. at *5; Medtronic, Inc. v. Lohr, 518 U.S. 470 (1996). 2 But, the Ninth Circuit
 2
     permitted Plaintiff, on remand, to “attempt” to replead a parallel Arizona state-law
 3
     “‘misbranding’” claim, having failed adequately to do so in her initial Complaint. The
 4
     Ninth Circuit also permitted Plaintiff to attempt to plead, for the first time, a
 5
     manufacturing-defect claim, a design-defect claim as to Class II devices, and a failure-to-
 6
     warn claim under Stengel v. Medtronic, Inc., 704 F.3d 1224 (9th Cir. 2013).
 7
            Now, post remand, Plaintiff has filed her Amended Complaint, which contains
 8
     several claims and names new Defendants. But notwithstanding the opportunity to
 9
     amend, Plaintiff’s Amended Complaint still fails for several reasons. First, this Court
10
     lacks personal jurisdiction over any of the Defendants and Plaintiff makes no allegations
11
     supporting jurisdiction. 3 Second, Plaintiff alleges “failure to warn,” “misbranding and
12
     adulteration” and fraud claims, but these claims should be dismissed for the same reasons
13
     this Court held previously—they fail to state a cause of action and/or are preempted.
14
     Third, Plaintiff’s new manufacturing and design defect claims similarly do not state a
15
     claim and/or are preempted. 4
16
            As to lack of jurisdiction, none of the Medtronic Defendants is incorporated or has
17
     its principal place of business in Arizona; one, Medtronic plc, is an Irish holding
18
     company which did not even exist at the time of Plaintiff’s surgeries, which took place
19
            2
20             After the Ninth Circuit ruled, Plaintiff moved for panel rehearing, arguing that
     “the Court should amend its [original August 16, 2018 Memorandum Opinion to] hold
21   that the claims concerning the Class II devices are not preempted[.]” Appellant Kathryn
     Marie Jones’s Petition for Panel Rehearing at 1, Jones v. Medtronic, Inc., No. 15-15653
22   (9th Cir. Aug. 29, 2018), ECF No. 76. In response, the Court issued an amended opinion
     clarifying that the preemption of the negligence per se claims also applied to the Class II
23   cages and that, since Plaintiff never asserted a design-defect claim on any Class II device,
     any leave
             3
                to assert such a claim would be left to this Court’s discretion.
24             Plaintiff’s original Complaint named “Medtronic,” but was served on Medtronic,
     Inc. There is no legal entity by the name “Medtronic.” Def. Medtronic, Inc.’s Mot. to
25   Dismiss Pl.’s Compl. at 1 n.1, Doc. No. 17. Medtronic, Inc. moved to dismiss the
     original Complaint and maintained that it was not a proper party in the case. See id. To
26   the extent the Court views this action as a waiver of jurisdiction as to Medtronic, Inc.
     with respect to this Amended Complaint, the remaining Defendants assert that they are
27   contesting
             4
                 jurisdiction and are making no such waiver here.
               Apparently aware of the Arizona Supreme Court’s recent holding in Conklin v.
28   Medtronic , Inc., 2018 Ariz. LEXIS 463, at *20 (Ariz. Dec. 18, 2018) that “Stengel
     incorrectly recited and applied Arizona law,” Plaintiff makes no claim under Stengel.
                                                   -2-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 4 of 22



 1
     in Texas, not Arizona. As to the Amended Complaint’s causes of action, none satisfy
 2
     Rule 8’s pleading standards under Ashcroft v. Iqbal, 556 U.S. 662 (2009). The “failure-
 3
     to-warn” claim comprises nothing more than conclusory statements and survives neither
 4
     Rule 8 nor preemption. It is also based on a false premise: that the FDA-mandated
 5
     labelling revisions were not included in Infuse’s label at the time of Plaintiff’s surgeries.
 6
     A plain reading of the label shows otherwise. In addition, Plaintiff’s second attempt at
 7
     alleging a parallel “misbranding” claim fares no better than her previous attempt, and her
 8
     “adulteration” claim is similarly defective; there is no private right of action under the
 9
     Arizona Pharmacy Act (so Plaintiff has no standing to sue under it), and her claims do
10
     not avoid preemption. Finally, to the extent Plaintiff asserts a claim under Arizona’s
11
     Consumer Fraud Act, she is estopped from doing so by the Ninth Circuit’s affirmance of
12
     this Court’s dismissal with prejudice of her previous fraud claims. To the extent that her
13
     Consumer Fraud claim alleges that Medtronic failed to warn about what she calls
14
     “unapproved” uses of Infuse, her claim is preempted as well. Her manufacturing- and
15
     design-defect claims fail to allege any defect, and fail to connect any purported aspect of
16
     manufacturing or design of the Class II cages to the injuries she alleges.
17
            For these reasons and the reasons set forth below, Defendants respectfully request
18
     that Plaintiff’s Amended Complaint be dismissed with prejudice.
19
     II.    STATEMENT OF FACTS
20          The Amended Complaint is based on the same alleged medical history as
21   Plaintiff’s original Complaint. Plaintiff alleges she underwent spinal surgeries performed
22   by her physicians at Texas Health Presbyterian Hospital in Dallas, Texas. Am. Compl.
23   ¶¶ 1, 6; Am. Compl., Attach. 1; 2015 Order at 2. Plaintiff alleges her physicians used the
24   Infuse Device in an “off-label” manner – i.e., in a manner not indicated on the Device’s
25   labeling – including by using a lateral rather than anterior approach and by using polymer
26   cages instead of the titanium cage indicated in the Infuse Device’s FDA-approved
27   warning label. Am. Compl. ¶¶ 13, 215, 248. That label specifically addresses potential
28   off-label use and the risks associated therewith:
                                                  -3-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 5 of 22



 1          •      “When degenerative disc disease was treated by a posterior lumber
                   interbody fusion procedure with cylindrical threaded cages (INTER FIX™
 2                 devices), posterior bone formation was observed in some instances.”
                   (Request for Judicial Notice (“RJN,”) Ex. B);
 3
            •      “The INFUSE Bone Graft Component must not be used without the
 4                 [LT Cage]” (Id.) (bold and underline in original); and
 5          •      “The safety and effectiveness of the InFUSE Bone Graft component with
                   other surgical implants, implanted at locations other than the lower lumbar
 6                 spine, or used in surgical techniques other than anterior open . . .or anterior
                   laparoscopic approaches . . . have not been established.” (Id.).
 7
            The label also describes the numerous side effects associated with the Device,
 8
     many of which Plaintiff alleges she has. (Id.)
 9
            A.     Statutory And Regulatory Background
10          In 1976, the Medical Device Amendments (MDA) granted FDA exclusive
11   authority to regulate medical devices and created a “regime of detailed federal oversight.”
12   Riegel, 552 U.S. at 316. Recognizing the “undu[e] burden[]” of differing state regulation,
13   Congress adopted a “general prohibition on non-Federal regulation” of medical devices.
14   H.R. Rep. No. 94-853, at 45 (1976). Codified at 21 U.S.C. § 360k(a), the MDA’s
15   express-preemption provision specifies that no state may impose “any requirement”
16   relating to the safety or effectiveness of a medical device that “is different from, or in
17   addition to, any requirement applicable . . . to the device” under federal law. Id.
18          Under the MDA, innovative Class III devices, like the Infuse Device, “incur the
19   FDA’s strictest regulation” and must receive Premarket Approval (PMA) from FDA
20   before being marketed. Buckman, 531 U.S. at 344. “Premarket approval is a ‘rigorous’
21   process.” Riegel, 552 U.S. at 317. Before approving a device, FDA reviews the device’s
22   proposed labeling to “evaluate[] safety and effectiveness under the conditions of use set
23   forth on the label and must determine that the proposed labeling is neither false nor
24   misleading.” Id. at 318 (citation omitted). FDA “grants premarket approval only if it
25   finds there is a ‘reasonable assurance’ of the device’s ‘safety and effectiveness.”‘ Id.
26   (quoting 21 U.S.C. § 360e(d)).
27          FDA’s regulatory role does not end with approval of an initial PMA application.
28   “Once a device has received premarket approval, the MDA forbids the manufacturer to
                                                  -4-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 6 of 22



 1
     make, without FDA permission, changes in design specifications, manufacturing
 2
     processes, labeling, or any other attribute, that would affect safety or effectiveness.” Id.
 3
     at 319. A manufacturer who wishes to make such changes must submit a PMA
 4
     Supplement and generally may not implement the proposed changes without FDA
 5
     approval. See id. The PMA Supplement is subject to the same rigorous standards of
 6
     review as an initial PMA application. Id.
 7
            The FDCA grants FDA extensive and exclusive-enforcement authority. Congress
 8
     has specified that all actions to enforce the FDCA “shall be by and in the name of the
 9
     United States.” 21 U.S.C. § 337(a). Although “citizens may report wrongdoing and
10
     petition the agency to take action,” there is no private right of action to enforce the
11
     FDCA. Buckman, 531 U.S. at 349, 349 n.4. Consistent with its exclusive-enforcement
12
     power under the FDCA, FDA has the authority to investigate violations of the Act and
13
     “has at its disposal a variety of enforcement options that allow it to make a measured
14
     response” to any wrongdoing. Id. at 349. Those enforcement options include “injunctive
15
     relief, 21 U.S.C. § 332, and civil penalties, 21 U.S.C. § 333(f)(l)(A); seizing the device, §
16
     334(a)(2)(D); and pursuing criminal prosecutions, § 333(a).” Id.
17
            B.     Premarket Approval Of The Infuse Medical Device
18          FDA granted premarket approval to the Infuse Device in 2002, after nearly 1 ½
19   years of agency scrutiny. 5 Agency records confirm the text of the Device’s FDA-
20   approved warning label, the InFUSE Bone Graft/LT-CAGE Lumbar Tapered Fusion
21   Device Important Medical Information (IMI). 6
22          5
              See https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfpma/pma.cfm? id=
23   P000058 (last visited Jan. 17, 2019); https://www.accessdata.fda.gov/cdrh_docs/pdf/
     P000058A.pdf (last visited Jan. 17, 2019). The Court may take judicial notice of Infuse’s
24   premarket approval; it is a record of official agency action that is readily determined and
     cannot reasonably be questioned. Fed. R. Evid. 201(b); Funk v. Stryker Corp., 631 F.3d
25   777, 783 (5th Cir. 2011); Toth v. Grand Trunk R. R., 306 F.3d 335, 349 (6th Cir. 2002);
     Erickson
            6
               v. Boston Scientific Corp., 846 F. Supp. 2d 1085, 1088-89 (C.D. Cal. 2011).
26            See https://www.accessdata.fda.gov/cdrh_docs/pdf/P000058C.pdf (last visited
     Jan. 17, 2019) (RJN, Ex. A). The FDA­approved labeling is also subject to judicial
27   notice because it is an official record that is published by the agency and cannot
     reasonably be questioned. Fed. R. Evid. 20l(b); Toth, 306 F.3d at 349; see, e.g.,
28   Chapman v. Abbott Labs., 930 F. Supp. 2d 1321, 1323 (M.D. Fla. 2013) (judicial notice
     of FDA-approved drug label published on FDA website); Gross v. Stryker Corp., 858 F.
                                                  -5-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 7 of 22



 1          C.     Off-Label Use Of Medical Devices
 2          Off-label use of medical devices is not only common practice but often the
 3   standard of care for patient treatment. The Supreme Court has explained that “‘off-label’
 4   usage of medical devices . . . is an accepted and necessary corollary of the FDA’s mission
 5   to regulate in this area without directly interfering with the practice of medicine.”
 6   Buckman, 531 U.S. at 350; see also Caplinger v. Medtronic, Inc., 921 F. Supp. 2d 1206,
 7   1218 n.3 (W.D. Okla. 2013) (“Caplinger I”). FDA’s oversight of medical devices is
 8   subject to a critical and overarching limitation imposed by Congress: FDA is prohibited
 9   by law from “limit[ing] or interfer[ing] with the authority of a health care practitioner to
10   administer any legally marketed device to any patient for any condition or disease.” 21
11   U.S.C. § 396. Accordingly, “FDA’s approval process generally contemplates that
12   approved [devices] will be used in off-label ways.” United States v. Caronia, 703 F.3d
13   149, 166 (2d Cir. 2012). Thus, in establishing the premarket approval system to help
14   ensure patient access to devices with a reasonable assurance of safety and effectiveness,
15   Congress was adamant that the federal government not regulate the practice of medicine.
16   Congress therefore empowered FDA to decide whether a new device may be sold, but
17   forbade the agency to regulate how an approved device may be used.
18          Plaintiff refers to off-label uses as “unapproved uses,” but FDA has said that “[t]he
19   term ‘unapproved uses’ is . . . misleading,” because the agency does not regulate the use
20   of medical products. U.S. Food & Drug Admin., Use of Approved Drugs for Unlabeled
21   Indications, 12 FDA Drug Bull. 4, 5 (1982). Rather than approve or disapprove
22   particular uses, FDA instead approves or disapproves devices and their labeling.
23   III.   FACTS PERTAINING TO PERSONAL JURISDICTION

24          A.     Medtronic, Inc. Medtronic, Inc. is a corporation organized and

25   existing under the laws of Minnesota with its principal place of business and headquarters

26   in Minneapolis, Minnesota. Ziebell Declaration ¶ 5.

27
28   Supp. 2d 466, 481 n.26 (W.D. Pa. 2012) (notice of medical-device label); 2015 Order at 8
     n. 6.
                                                  -6-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 8 of 22



 1
            B.     Medtronic Sofamor Danek USA, Inc. Medtronic Sofamor Danek
 2
     USA, Inc. is a corporation organized and existing under the laws of Tennessee with its
 3
     principal place of business and headquarters in Memphis, Tennessee. Medtronic
 4
     Sofamor Danek USA, Inc. is responsible for developing, manufacturing and distributing
 5
     the Infuse Device. Id. ¶¶ 3, 7.
 6
            C.     Medtronic plc. Medtronic plc is a public limited holding company
 7
     organized under the laws of the Republic of Ireland, and whose shares are listed on the
 8
     New York Stock Exchange. Medtronic plc was formed in 2014, nearly four years after
 9
     Plaintiff’s surgeries, pursuant to the laws of the Republic of Ireland. Medtronic plc’s
10
     principal place of business is located in Dublin, Ireland. Id. ¶ 8. 7
11
     IV.    ARGUMENT
12          “To survive a motion to dismiss, a complaint must contain sufficient factual
13   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”‘ Iqbal,
14   556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Under
15   this standard, “[t]hreadbare recitals of the elements of a cause of action, supported by
16   mere conclusory statements, do not suffice” to overcome a motion to dismiss. Id. “Nor
17   does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
18   enhancement.’” Id. Moreover, Rule 8 requires “more than an unadorned, the-defendant-
19   unlawfully-harmed-me accusation,” id., and “courts ‘are not bound to accept as true a
20   legal conclusion couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting
21   Papasan v. Allain, 478 U.S. 265, 286 (1986)).
22          In moving to dismiss pursuant to Rule 12(b) for lack of personal jurisdiction, a
23   defendant is permitted to submit affidavits, depositions and exhibits without converting
24   the motion to one for summary judgment. See Carrasco ex rel. Carrasco v. Almazrodei,
25   252 F. App’x 850, 851 (9th Cir. 2007); Pope & Talbot, Inc. v. USDA, 782 F. Supp. 1460
26          7
               The Amended Complaint also names “Medtronic,” “Medtronic Spinal &
27   Biologics” and “Medtronic Sofamor Danek,” which are not legal entities. To the extent
     the latter refers to Medtronic Sofamor Danek, Inc., that entity is a corporation organized
28   and existing under the laws of the State of Indiana with its principal place of business and
     headquarters in Memphis, Tennessee. Ziebell Declaration ¶ 6.
                                                   -7-
      Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 9 of 22



 1
     (D. Or. 1991) (quoting McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988),
 2
     cert. denied, 489 U.S. 1052 (1989)). In addition, on a motion to dismiss, the Court must
 3
     ignore allegations that contradict documents referenced in the complaint or facts that are
 4
     subject to judicial notice. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir.
 5
     2008); see also Lakin Cattle Co. v. Thaler, 419 P.2d 66, 68 (Ariz. 1966).
 6
            When a defendant moves to dismiss a complaint for lack of personal jurisdiction,
 7
     “[t]he plaintiff bears the burden of establishing personal jurisdiction.” Hummingbird Def.
 8
     Sys. v. Ye, 2007 U.S. Dist. LEXIS 47953, at *2 (D. Ariz. June 26, 2007). To satisfy that
 9
     burden, “the plaintiff is ‘obligated to come forward with facts, by affidavit or otherwise,
10
     supporting personal jurisdiction’ over the defendant.” Id. (citing Cummings v. W. Trial
11
     Lawyers Assoc., 133 F. Supp. 2d 1144, 1151 (D. Ariz. 2001)).
12
            A.     This Court Should Dismiss the Amended Complaint for Lack of
13                 Personal Jurisdiction

14                 1.      Personal jurisdiction exists only in a forum where the
                           defendant is “at home” or where a defendant’s contacts
15                         with the forum are the cause of the plaintiff’s injuries
16          The Supreme Court has identified two categories of personal jurisdiction: “general
17   or all-purpose jurisdiction, and specific or conduct-linked jurisdiction.” Daimler AG v.
18   Bauman, 571 U.S. 117, 122 (2014). “A court may assert general jurisdiction over foreign
19   (sister state or foreign-country) corporations to hear any and all claims against them when
20   their affiliations with the [s]tate are so ‘continuous and systematic’ as to render them
21   essentially at home in the forum [s]tate.” Goodyear Dunlop Tires Operations, S.A. v.
22   Brown, 564 U.S. 915, 919 (2011) (citing International Shoe Co. v. Washington, 326 U.S.
23   310, 317 (1945)). “Specific jurisdiction, on the other hand, depends on an ‘affiliatio[n]
24   between the forum and the underlying controversy,’ principally, activity or an occurrence
25   that takes place in the forum [s]tate and is therefore subject to the [s]tate’s regulation.”
26   Id. (citation omitted). Plaintiff cannot meet her burden of establishing facts showing
27   jurisdiction under either category. See Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d
28
                                                   -8-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 10 of 22



 1
     1007, 1019 (9th Cir. 2002) (“[O]n a motion to dismiss [for lack of personal jurisdiction],
 2
     the plaintiff bears the burden of establishing that jurisdiction exists.”).
 3
                   2.      None of the defendants are subject to general jurisdiction
 4
            In Daimler, the Supreme Court acknowledged that while a corporate defendant
 5
     may be considered to be “at home” where it is incorporated and where its principal place
 6
     of business is located, a corporation is not “at home” in a jurisdiction merely because the
 7
     corporation has significant sales in the forum. See 571 U.S. at 139 (“If Daimler’s
 8
     California activities sufficed to allow adjudication of this Argentina-rooted case in
 9
     California, the same global reach would presumably be available in every other State in
10
     which MBUSA’s sales are sizable.”); Wal-Mart Stores, Inc. v. Lemaire, 395 P.3d 1116,
11
     1121-22 (Ariz. Ct. App. 2017) (no general jurisdiction in Arizona over Walmart,
12
     notwithstanding that the company had a substantial presence in Arizona and was the
13
     leading employer in the state.). 8
14
            In this case, the Court lacks general jurisdiction over the Medtronic Defendants
15
     because none are incorporated in Arizona and none have their principal place of business
16
     in Arizona. A company “that operates in many places can scarcely be deemed at home in
17
     all of them.” Daimler, 571 U.S. at 139 n.20. If simply conducting business within a state
18
     were enough for general jurisdiction, then a plaintiff could sue “in every State in which a
19
     corporation engages in a substantial, continuous, and systematic course of business.” Id.
20
     at 137-38. But the Daimler Court rejected that result. Ibid. What is more, any contacts
21
            8
22            Nor, in this case of the Irish holding company, Medtronic plc, can a corporate
     defendant be dragged into court on the basis of its subsidiary’s contacts with the forum
23   state. See Daimler AG, 571 U.S. at 136 (MBUSA’s contacts with California not a basis
     for haling Daimler AG into court). Instead, to give rise to jurisdiction, whether general or
24   specific, the contacts with the forum state must be those of the parent corporation itself—
     and not merely the contacts of its subsidiary. See id.; see also Houghton v. Piper Aircraft
25   Corp., 542 P.2d 24, 27 (Ariz. 1975) (“The mere presence in this state of products
     manufactured by Piper and Sensenich is insufficient to establish personal jurisdiction.”);
26   Deere & Co. v. Superior Court, 503 P.2d 967, 970 (Ariz. Ct. App. 1972) (“The mere
     relationship of parent corporation and subsidiary corporation is not of itself a sufficient
27   basis for holding that the parent corporation has ‘presence’ in the forum state.”). Nor can
     general jurisdiction over the parent be deemed general jurisdiction over the parent’s
28   subsidiaries absent those subsidiaries being “at home” in the forum state. See generally
     Goodyear, 564 U.S. 915.
                                                   -9-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 11 of 22



 1
     by any of the Medtronic Defendants with Arizona are not a basis for exercising
 2
     jurisdiction regarding surgeries in Texas. See id. at 136-37; Wal-Mart, 395 P.3d at 1122.
 3
     There is thus no basis for exercising general jurisdiction over these defendants.
 4
                   3.     Because Plaintiff’s surgery was in Texas, the Defendants
 5                        are not subject to specific jurisdiction in Arizona
 6          In contrast to general jurisdiction, specific jurisdiction “focuses on the relationship

 7   between the defendant, the forum, and the litigation.” Batton v. Tenn. Farmers Mut. Ins.

 8   Co., 736 P.2d 2, 5 (Ariz. 1987) (citing Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

 9   775 (1984)). “In order for a state court to exercise specific jurisdiction, ‘the suit’ must

10   ‘aris[e] out of or relat[e] to the defendant’s contacts with the forum.’” Bristol-Myers

11   Squibb Co. v. Superior Court of California, San Francisco Cty., 582 U.S. __, 137 S. Ct.

12   1773, 1780 (2017) (emphasis in original) (quoting Daimler, 571 U.S. at 118). Specific

13   jurisdiction requires that there “be an ‘affiliation between the forum and the underlying

14   controversy, principally, [an] activity or occurrence that takes place in the forum

15   [s]tate.’” Id. (quoting Goodyear, 564 U.S. at 919). As the Supreme Court reiterated in

16   Bristol-Myers Squibb, “[a] corporation’s ‘continuous activity of some sorts within a state

17   . . . is not enough to support the demand that the corporation be amenable to suits

18   unrelated to that activity.’” Id. at 1781 (quoting Goodyear, 564 U.S. at 927, in turn

19   quoting International Shoe, 326 U.S. at 318). Under Ninth Circuit law, to establish this

20   Court’s jurisdiction over the Medtronic Defendants, Plaintiff must show that she would

21   not have been injured “but for” their actions in Arizona. See Menken v. Emm, 503 F.3d

22   1050, 1058 (9th Cir. 2007). She cannot do so.

23          The Amended Complaint contains no well-pleaded factual allegations with respect

24   to any purported relevant actions by any of the Medtronic Defendants in Arizona.

25   Instead, Plaintiff appears to base jurisdiction on the allegations that Medtronic names

26   “appear on the labels of [Plaintiff’s] implanted medical products” and “medical product

27   manuals, websites, press releases, signage, etc.” Am. Compl. ¶ 2. She also alleges that

28   “Medtronic” “maintains a manufacturing/distribution center in . . . Arizona which

                                                  -10-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 12 of 22



 1
     generates twenty percent of Medtronic’s income.” Id. ¶ 4. But the fact that the
 2
     Medtronic name appears in labels, manuals and other materials hardly establishes
 3
     personal jurisdiction. Moreover, Daimler and Bristol-Myers Squibb tell us that a business
 4
     presence in Arizona is insufficient for jurisdiction. See Wal-Mart, 395 P.3d at 1121-22.
 5
     As noted, Plaintiff’s claims here arise from spinal surgeries she underwent in October
 6
     2010 in Texas—not Arizona. There is no basis for specific jurisdiction over the
 7
     Medtronic Defendants. See Walden v. Fiore, 571 U.S. 277 (2017) (no specific
 8
     jurisdiction in Nevada over out-of-state defendant who injured Nevada residents in
 9
     Georgia, even though the Nevada residents suffered foreseeable harm in Nevada).
10
            B.     Plaintiff’s Failure-to-Warn Claim Fails to State a Claim and/or
11                 is Expressly Preempted

12          The Amended Complaint adds a failure-to-warn claim premised on the erroneous

13   allegation that Medtronic failed to make modifications to Infuse’s labeling required by

14   FDA in March 2008. Am. Compl. ¶ 203. Plaintiff makes this allegation based solely on

15   what she describes as “exhaustive online search.” Id. ¶ 204. Plaintiff alleges that the

16   supposedly unmade modifications “would have informed [her] surgeon . . . that

17   Medtronic Infuse Bone Graft biologic material should only be used with the LT-Cage

18   Lumbar Tapered Fusion Device and ACS absorbable collagen sponge – ‘and not with

19   other devices or components.’” Id. ¶ 232. Without explaining its purported relevance to

20   her 2010 surgery, Plaintiff alleges Infuse’s 2015 Label 9 fails to list certain adverse events

21   purportedly associated with use of the Device. Id. ¶ 224.

22          Plaintiff’s failure-to-warn claim fails on a number of grounds. First, a plain

23   reading of Infuse’s judicially noticeable June 2009 label, in effect at the time of

24   Plaintiff’s surgeries, shows that the label did, in fact, include the information that Plaintiff

25   alleges was not included. For example, Plaintiff cites to a November 2007 FDA

26   document directing that modifications be made to the Infuse labeling as of March 2008.

27   Based on this document, she alleges that the June 2009 Infuse label (the label in effect at
            9
28           Plaintiff tacitly admits she did not review the FDA-mandated label in effect at
     the time of her surgeries as she was unable to find it on the internet. Am. Compl. ¶ 204.
                                                  -11-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 13 of 22



 1
     the time of her surgeries) did not include additional language “stating that the
 2
     components of the product may only be used together and not with other devices or
 3
     components.” Am. Compl. ¶ 203. However, a comparison between the label in effect in
 4
     March 2007 and in June 2009 shows that such language was added. And the 2009 label
 5
     includes the following: “The Infuse® Bone Graft component must not be used
 6
     without the Medtronic Titanium Threaded Inbody Fusion Device component.”
 7
     Compare RJN, Ex. B (2009 label) (emphasis in original) with RJN, Ex. C (2007 label);
 8
     RJN, Ex D (highlighting relevant changes).
 9
            Plaintiff further alleges that the 2009 label did not include warnings related to
10
     transient bone absorption and ectopic bone formation and adverse event information from
11
     a clinical post-approved study. Am. Compl. ¶ 203. A review of the warnings section of
12
     the 2009 label shows that Plaintiff’s allegation is untrue – the 2009 label has added
13
     language referencing “resorption of trabecular bone that may be transient,” and “nerve
14
     compression associated with ectopic bone formation.” RJN, Exs. B, C, D. In addition,
15
     the 2009 label has an added section entitled “Post-Approval Study” reflecting the adverse
16
     event information from a clinical post-approval study. Second, Plaintiff alleges that her
17
     surgeries used Infuse off-label by using the Device without the LT/titanium cage, Am.
18
     Compl. ¶¶ 69, 136, with a lateral, not anterior approach, Am. Compl. ¶ 128, and at
19
     multiple levels of the lumbar spine, Am. Compl. ¶136. She alleges that she incurred
20
     multiple injuries as a result, including nerve damage and bowel and bladder conditions.
21
     Am. Compl. ¶ 20. But Plaintiff cannot say her alleged injuries arose from a failure to
22
     warn, because she and—more relevantly given the learned intermediary doctrine (see
23
     Watts v. Medicis Pharm. Corp., 365 P.3d 944 (Ariz. 2016))—her surgeons were warned
24
     against the off-label uses of which she complains and of the risks associated with Infuse’s
25
     use. They were warned, in the first instance, by Infuse’s FDA-approved label, which
26
     warned that Infuse was to be implanted only (1) at one level of the lumbar spine (2) via
27
     an anterior approach (3) that “[t]he InFUSE Bone Graft component must not be used
28
                                                 -12-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 14 of 22



 1
     without the [LT Cage],” that “posterior bone formation was observed in some
 2
     instances” when the bone graft component was used “with cylindrical threaded cages”
 3
     rather than the tapered LT-Cage, and that “[t]he safety and effectiveness of the InFUSE
 4
     Bone Graft component with other surgical implants . . . have not been established.”
 5
     RJN, Ex. B (emphasis in original). The label, which also informed doctors and the public
 6
     that “high” rates of “back and leg pain” and “bone resorption” had been observed among
 7
     patients treated with Infuse, also warned that “nerve damage,” “cessation of any potential
 8
     growth of operated portions of the spine,” “[b]owel or bladder problems,” “damage to
 9
     blood vessels,” “disassembly, bending, breakage, loosening, and/or migration of
10
     components,” “ectopic and/or exuberant bone formation,” “non-union (or
11
     pseudoarthrosis), delayed union, mal-union” and “[c]hange in mental status” are among
12
     “potential adverse events which may occur with spinal fusion surgery with the InFUSE
13
     Bone Graft.” Id. It also advises that “[a]dditional surgery may be necessary to correct
14
     some of these potential adverse events.” Id.
15
           Plaintiff identifies risks associated with Infuse: “bone resorption; bowel or
16
     bladder problems; damage to blood vessels; damage to internal organs and connective
17
     tissue; disassembly, bending, breakage, loosening and/or migration of components;
18
     heterotopic and/or exuberant bone formation; infection; itching; neurological system
19
     compromise; non-union (or pseudoarthrosis); pain; postoperative change in spinal
20
     curvature, loss of connection, height and/or reduction and tissue or nerve damage.” Am.
21
     Compl. ¶ 224. Each of these risks, however, is identified in the Device’s 2009 label, and
22
     each applies to all uses of the Device, whether on- or off-label. RJN, Ex. B. Thus, as
23
     another court recently recognized, “[t]he FDA-approved label clearly warns of the risks
24
     associated with use of the BMP/Sponge – both off-label and on-label – experienced by
25
     Plaintiffs.” Hafer v. Medtronic, 99 F. Supp. 3d 844, 860 (W.D. Tenn. 2015).
26
           Moreover, to the extent Plaintiff alleges state law required Medtronic to give
27
28
                                                -13-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 15 of 22



 1
     additional warnings other than those FDA required, 10 her failure-to-warn claim runs
 2
     headlong into § 360k(a). As the Supreme Court explained, § 360k(a) “[s]urely . . . would
 3
     pre-empt a jury determination that the FDA-approved labeling for a [device] violated a
 4
     state common-law requirement for additional warnings.” Riegel, 552 U.S. at 329; see
 5
     also id. at 320 (affirming dismissal of “claims of strict liability . . . and negligence in the .
 6
     . . labeling . . . of the [device]”); accord, e.g., Caplinger v. Medtronic, Inc., 784 F.3d
 7
     1335, 1345-46 (10th Cir. 2015) (“Caplinger II”); Wolicki-Gables v. Arrow Intl., Inc., 634
 8
     F.3d 1296, 1301-02 (11th Cir. 2011); In re Medtronic, Inc. (Bryant v. Medtronic, Inc.),
 9
     623 F.3d 1200, 1205 (8th Cir. 2010); McMullen v. Medtronic, Inc., 421 F.3d 482, 489-90
10
     (7th Cir. 2005); Hafer, 99 F. Supp. 3d at 858-60; Brady v. Medtronic, 2014 U.S. Dist.
11
     LEXIS 52151, at *22 (S.D. Fla. Apr. 8, 2014).
12
            C.     Plaintiff’s Misbranding and Adulteration Claims Fail to State a
13                 Claim and are Preempted

14          In an apparent effort to take advantage of the Ninth Circuit allowing her another

15   attempt to plead a parallel state-law misbranding claim, Plaintiff purports to assert such a

16   claim under the Arizona Pharmacy Act, 11 a statute she invoked in her Ninth Circuit

17   appeal, but which the Ninth Circuit did not find sufficient to avoid preemption. See, e.g.,

18   Plaintiff-Appellant’s Reply Brief at 5, 13, 19, Jones v. Medtronic , Inc., No. 15-15653

19   (9th Cir. Feb. 1, 2016) Doc. No. 19-1; Jones, 2018 U.S. App. LEXIS 25474. Plaintiff

20   alleges “Medtronic intentionally violated the . . . Act when it substituted Medtronic Peek

21   Clydesdale [cages] and Medtronic Peek Capstone [cages] for the Medtronic Titanium

22   [LT-Cage].” Am. Compl. ¶¶ 259-60. But her Amended Complaint contains no plausible

23   allegation that Medtronic “substituted” any cages. Medtronic is a manufacturer; it does

24   not practice medicine. Plaintiff’s surgeon, not Medtronic, decided which cages would be

25   used in her surgery. Thus, if anyone “substituted” cages, it was Plaintiff’s surgeon, who

26   did so and who, by statute, had the right to do so. See 21 U.S.C. § 396; Buckman, 531

27          10
              See Am. Compl. ¶ 224 (alleging the adverse events in Infuse’s 2015 label
28   “would11be much longer” had it warned about “other devices”).
              Arizona Rev. Statute: Title 32 – Chapter 18.
                                                   -14-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 16 of 22



 1
     U.S. at 350; Caplinger II, 784 F.3d at 1336 (in enacting the MDA, Congress “preserv[ed]
 2
     the freedom of . . . doctors to use potentially life-saving technology as they see fit”).
 3
     Plaintiff’s adulteration claim similarly is premised on the erroneous notion that
 4
     Medtronic, not Plaintiff’s physician, “substituted” cages. Moreover, the gravamen of
 5
     Plaintiff’s misbranding claim appears to be the allegation that Medtronic “failed to
 6
     provide adequate directions for use or adequate warnings” about using the Device with
 7
     cages other than the titanium LT-Cage. Am. Compl. ¶ 260. In other words, Plaintiff
 8
     contends that the FDA-approved warning with respect to cages — the bold-faced warning
 9
     that “[t]he Infuse Bone Graft component must not be used without the [LT-Cage]”
10
     RJN, Ex. B — was somehow insufficient.
11
            Plaintiff’s purported misbranding and adulteration claims fail for various reasons.
12
     First, for the reasons stated above, the Amended Complaint does not allege any factual
13
     basis for either claim. Second, under Section 337(a), state-law claims “are not saved
14
     merely by being recast as violations of the federal adulteration and misbranding statutes.”
15
     Parker v. Stryker Corp., 584 F. Supp. 2d 1298, 1301 (D. Colo. 2008). Indeed, any
16
     argument that Plaintiff’s “claims are not preempted because the [device] was
17
     ‘adulterated’” or misbranded “must fail,” because “violations of the FDCA do not create
18
     private right of action” and “only the government has a right to take action with respect to
19
     adulterated [or misbranded] products.” Gile v. Optical Radiation Corp., 22 F.3d 540, 544
20
     (3d Cir. 1994) (emphasis added); see also Purchase v. Advanced Bionics, LLC, 896
21
     F.Supp.2d 694, 696 (W.D.Tenn. 2011) (“Claims premised on [the] derivative assertion
22
     that the . . . device . . . was ‘adulterated’ or ‘misbranded’ . . . are also preempted.”). Thus,
23
     to the extent Plaintiff alleges the Device was adulterated, her claim is impliedly
24
     preempted. Further, it is important to note that in addition to there being no private rights
25
     of action under the FDCA, Plaintiff cannot conjure a private right of action under the
26
     Arizona Pharmacy Act, either. See A.R.S. § 32-1991, “Enforcement of this Chapter”
27
     (“The state board of pharmacy, the division of narcotics enforcement and criminal
28
                                                  -15-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 17 of 22



 1
     intelligence within the department of public safety, all officers exercising police powers,
 2
     and county attorneys shall enforce the provisions of this Chapter, unless such
 3
     enforcement is otherwise specifically delegated. . . .”).
 4
            In addition, Plaintiff’s invocation of the federal “misbranding” provisions does not
 5
     spare her claim from dismissal. As a federal court explained when rejecting a claim
 6
     predicated on a manufacturer’s purported failure to submit a supplemental PMA
 7
     application, any “[c]laims premised on [the] derivative assertion that the . . . device . . .
 8
     was ‘adulterated’ or ‘misbranded’ . . . are also preempted.” Purchase, 896 F. Supp. 2d at
 9
     696. And as a federal court in Georgia held when dismissing a claim based on
10
     “alleg[ations] that Medtronic violated the FDCA’s prohibition against adulteration and
11
     misbranding,” such a claim “would not exist prior to the enactment of the FDCA
12
     misbranding and adulteration” provisions and is therefore “impliedly preempted by
13
     § 337(a).” Leonard v. Medtronic, Inc., 2011 U.S. Dist. LEXIS 93176, at *23 (N.D. Ga.
14
     Aug. 19, 2011). Accordingly, “to the extent that Plaintiff seeks to ground her . . . claims
15
     on allegations that Defendant violated the FDCA—namely, by selling a misbranded and
16
     adulterated product—these claims are impliedly preempted pursuant to 21 U.S.C. §
17
     337(a).” Franklin v. Medtronic, Inc., 2010 U.S. Dist. LEXIS 71069, at *22 (D. Colo.
18
     May 12, 2010) (citation omitted) (emphasis in original), report and recommendation
19
     adopted, 2010 U.S. Dist. LEXIS 61889 (D. Colo. June 22, 2010).
20
            To the extent Plaintiff is claiming “misbranding” based on Medtronic’s purported
21
     failure to provide adequate warnings as required by FDA, Am. Compl. ¶ 260, Plaintiff
22
     has in no way alleged, nor can she, that any federal violation from any alleged failure to
23
     revise Infuse’s label caused her injuries. Given that the Infuse label 12 explicitly warned
24
     of the very risks Plaintiff claims to have encountered, Plaintiff cannot allege – as she
25
     must, to avoid preemption, see Erickson, 846 F. Supp. 2d at 1092; Horowitz v. Stryker
26
     Corp., 613 F. Supp. 2d 271, 282 (E.D.N.Y. 2009) – that her supposed injuries are
27
28          12
                 RJN, Ex. B.
                                                  -16-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 18 of 22



 1
     causally connected to any purported failure to provide additional warnings. See, e.g.,
 2
     Rounds v. Genzyme Corp., 440 F. App’x 753, 754-55 (11th Cir. 2011) (per curiam) (no
 3
     liability where manufacturer “expressly and clearly warned [the plaintiffs physician] . . .
 4
     about the risk of the exact injury of which the [plaintiff] now complain[s]”). 13
 5
            D.     Plaintiff’s Manufacturing-Defect Claims Fail Because Plaintiff
 6                 Does Not Adequately Allege a Manufacturing Defect

 7          The Amended Complaint purports to allege a manufacturing-defect claim

 8   regarding the Class II cages, Am. Compl. ¶¶ 169-202, but it fails to adequately allege any

 9   manufacturing defect. Under Arizona law, a manufacturing defect exists when, because

10   the product was not manufactured or assembled in accordance with its specifications,

11   there is a defect in the product at the time it leaves the manufacturer’s hands. Gomulka v.

12   Yavapai Mach. & Auto Parts Inc., 745 P. 2d 986, 988-89 (Ariz. Ct. App. 1987) (a

13   manufacturing defect occurs when something goes wrong in the manufacturing process

14   and the product is not in its intended condition); see also Hearn v. R.J. Reynolds Tobacco

15   Co., 279 F. Supp. 2d 1096, 1115 (D. Ariz. 2003) (in Arizona, to determine the existence

16   of a manufacturing defect, the product is compared to other products in the same line).

17          Here, Plaintiff’s Amended Complaint fails to show the existence of any

18   manufacturing defect in her cage devices. She does not present even a single allegation

19   showing that the devices that she received in any way failed to conform to the standards

20   of other units of the device. Instead, Plaintiff makes the conclusory allegation that “due

21          13
               While Plaintiff cites to the Arizona Consumer Fraud Act, it is unclear what
22   claims she is making under that statute. Any such claims, however, should be dismissed
     for the same reasons stated by this Court and affirmed by the Ninth Circuit in dismissing
23   Plaintiff’s earlier fraud claims – Plaintiff cannot show reliance on any alleged
     misrepresentation. Nor has she alleged (nor can she allege) any proximate cause between
24   any violation of the Consumer Fraud Statute and any of her injuries. See Correa v. Pecos
     Valley Dev. Corp., 617 P.2d 767, 771 (Ariz. Ct. App. 1980) (holding, as quoted in the
25   Ninth Circuit’s opinion, that “[t]he requisites of a private cause of action for a statutory
     fraud [claim] are a false promise or a misrepresentation made in connection with the sale
26   or advertisement of merchandise and the consumer’s consequent and proximate injury”
     which “occurs when the consumer relies on the misrepresentation.”); see also Steinberger
27   v. McVey, 318 P.3d 419, 435 (Ariz. Ct. App. 2014) (A plaintiff must plead all of the
     elements of a consumer fraud with particularity). Nor has Plaintiff even attempted to
28   allege any claims under this statute meeting the rigorous test for parallel claims. See
     2015 Order at 7-8.
                                                 -17-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 19 of 22



 1
     to manufacturing defects – she has been harmed, injured and damaged by the migration,
 2
     subsidence, and expulsion of the Medtronic [polymer cages].” Am. Compl. ¶181 (italics
 3
     in original). She also alleges that the cages “fail[ed] to contain the Medtronic Infuse
 4
     Bone Graft biologic material at the implant sites long enough for fusion to occur.” Am.
 5
     Compl. ¶185. These allegations, however, do not allege any facts that, if true, would
 6
     establish that the Infuse Device deviated from any particular design or manufacturing
 7
     specification. Moreover, the allegation that Plaintiff experienced migration of
 8
     components is not evidence that the Device deviated from its intended design, because
 9
     the FDA-mandated Infuse label warns that this side effect is known to occur when the
10
     product is correctly manufactured according to all FDA specifications. See RJN, Ex. B
11
     (“migration of components” as “potential adverse events which may occur with spinal
12
     fusion surgery with the InFUSE bone graft”).
13
            Given the hostile environment of the human body, implantable medical devices
14
     may not achieve a successful result for a variety of reasons unrelated to any defect in
15
     manufacture or deviation from FDA/PMA requirements. See, e.g., Walker v. Medtronic,
16
     Inc., 670 F.3d 569, 580 (4th Cir. 2012) (the “safety and reliability” of an implanted
17
     device “cannot be guaranteed indefinitely in the ‘extremely hostile environment of the
18
     human body,’ where myriad other factors external to the device are brought to bear.”).
19
     Even a properly designed and manufactured Class II device will sometimes malfunction;
20
     the mere fact that something went wrong does not mean that the Device was defective.
21
     See Santos-Rodriguez v. Seastar Sols., 858 F.3d 695, 698-99 (1st Cir. 2017); Wu v. EAN
22
     Holdings, LLC, 2014 U.S. Dist. Lexis 4010, at *13 (N.D. Cal. Jan. 10, 2014) (inference
23
     of defect cannot be drawn solely from the fact of an accident); see also 2015 Order at 21
24
     n. 23. Accordingly, Plaintiff’s manufacturing-defect claims must be dismissed. See
25
     Flores v. City of Phoenix, 2012 U.S. Dist. LEXIS 11732, at *4 (D. Ariz. Feb. 1, 2012)
26
     (“[T]o survive a motion to dismiss, . . . a complaint must contain more than ‘labels and
27
     conclusions’ or a ‘formulaic recitation of the elements of a cause of action[.]’”).
28
                                                 -18-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 20 of 22



 1          E.     Plaintiff’s Class II Cage Design-Defect Claims Fail Because She
                   Does Not Adequately Allege a Design Defect and Are Preempted
 2
            Plaintiff’s design-defect claims as to the Class II cages must be dismissed because
 3
     they do not adequately allege a defect. To state a design-defect claim under Arizona law,
 4
     plaintiffs must identify a particular defect in the design of a product. See Stilwell v. Smith
 5
     & Nephew, Inc., 482 F.3d 1187, 1194-95 (9th Cir. 2007) (applying Arizona law and
 6
     affirming dismissal of design defect claim where the plaintiff failed to explain the defect
 7
     that formed the basis of her claim; although “a RT nail failure is rare, . . . rarity does not
 8
     indicate infallibility”). But nowhere in the Amended Complaint does Plaintiff identify
 9
     what was purportedly defective about the Infuse Device’s design, about any cage design,
10
     or about any claimed defect in the cages that caused them to inadequately contain the
11
     rhBMP-2. Instead, Plaintiff makes the conclusory allegation that “her spine’s failure-to-
12
     fuse is due to design defects,” Am. Compl. ¶ 234 (emphasis in original), followed by a
13
     history of possible side effects from the Device’s labelling, concluding that the Device
14
     was defective because she “suffers from each of the eight adverse conditions listed
15
     above.” Id. ¶¶ 237-38; see id. ¶ 242 (alleging that the design of the Device, including
16
     cages, “is responsible, in part for the above adverse conditions”).
17
            Moreover, in addition to not stating a cage-based design-defect claim that satisfies
18
     Rule 8, see Iqbal, 556 U.S. at 678, Plaintiff’s Class II cage design-defect claims are
19
     impliedly preempted. According to Plaintiff, Am. Compl. ¶ 172, the cages at issue were
20
     approved by FDA through the § 510(k) (substantial equivalence) process. But any claim
21
     that Medtronic should have altered the design of such a device would be impliedly
22
     preempted. To obtain a § 510(k) approval, a manufacturer must prove that the device is
23
     “‘substantially equivalent’ to a pre-existing device,” Lohr, 518 U.S. at 478, and “products
24
     entering the market through § 510(k) may be marketed only so long as they remain
25
     substantial equivalents of the” earlier device, Riegel, 552 U.S. at 322. This on-going duty
26
     of sameness bars any claim that would require a manufacturer to change the 510(k)
27
     device’s design. Pliva, Inc. v. Mensing, 564 U.S. 604, 613 (2011) (“federal duty of
28
                                                  -19-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 21 of 22



 1
     ‘sameness’” impliedly preempted claim that generic drug manufacturer was required to
 2
     change label). Nor can Plaintiff’s claim be that Medtronic should have stopped selling
 3
     any FDA-approved cage, as such a claim would also be impliedly preempted. See Mut.
 4
     Pharm. Co. v. Bartlett, 570 U.S. 472, 488 (2013). The Ninth Circuit affirmed this
 5
     Court’s dismissal of Plaintiff’s Class III device design-defect claims. Plaintiff’s design-
 6
     defect claims as to her Class II cages should be dismissed as well. 14
 7
     V.     CONCLUSION
 8          For the above reasons, Plaintiff’s claims should be dismissed with prejudice.
 9
            RESPECTFULLY SUBMITTED this 31st day of January, 2019.
10
     LEWIS ROCA ROTHGERBER                           PEPPER HAMILTON LLP
11   CHRISTIE LLP
12
     By: /s/ Stephen M. Bressler                     By: /s/ Kenneth J. King
13       Stephen M. Bressler                             Kenneth J. King
                                                         Sean P. Fahey
14
                                                         Admitted Pro Hac Vice
15
                                 Attorneys for Defendants
16          14
               This Court previously found Plaintiff’s claims avoid express preemption to the
17   extent they target certain cages, on the ground that those cages are Class II rather than
     Class III devices, not subject to the PMA process or § 360k(a). 2015 Order at 10-11.
18   This cage-centric analysis is inconsistent with other courts’ decisions. In Hafer, for
     example, plaintiffs “allege[d] that the fusion cages used in their surgeries were Class II
19   medical devices not subject to the . . . PMA process,” and argued their claims thus
     escaped preemption under § 360k(a). 99 F. Supp. 3d at 853. The court rejected that
20   assertion on grounds, applying equally here. First, the court recognized, “the gravamen
     of Plaintiffs’ claims is against the ‘off-label’ use of the BMP/Sponge,” i.e., the bone-graft
21   component of the Infuse device. Id. at 858. That the Hafer plaintiffs’ claims arose from
     off-label use of Infuse’s bone-graft component rather than Class II cages was evidenced
22   by the fact that “some of the Plaintiffs did not even claim the use of a Class II Cage,” and
     plaintiffs’ complaint “d[id] not refer to a specific misrepresentation as to any specific
23   Class II cage.” Id. Both of those facts are true here - where in one of Plaintiff’s surgeries
     the surgeons did not use any cage at all, Am. Compl. ¶ 6, and where the Amended
24   Complaint does not allege any specific representation about any Class II cage.
             Second, the FDCA “defines device as ‘an instrument, . . . implant, . . . , including
25   any component, part, or accessory.’” Hafer, 99 F. Supp. 3d at 858 (quoting 21 U.S.C. §
     321(h)) (emphasis in original). Thus, almost every court presented with the question has
26   held that “premarket approval is as controlling of the individual components . . . as it is to
     the device as a whole.” Hawkins v. Medtronic, Inc., 2014 U.S. Dist. LEXIS 11779, at
27   *14 (E.D. Cal. Jan. 30, 2014); accord, e.g., Aaron v. Medtronic, Inc., 209 F. Supp. 3d
     994, 1003 (S.D. Ohio 2016); Beavers-Gabriel, 15 F. Supp. 3d 1021, 1033 (D. Haw.
28   2014); Houston v. Medtronic, Inc., 957 F. Supp. 2d 1166, 1176 (C.D. Cal. 2013); Gavin
     v. Medtronic, Inc., 2013 U.S. Dist. LEXIS 101216, at *37 (E.D. La. July 19, 2013).
                                                 -20-
     Case 2:14-cv-00383-SPL Document 85 Filed 01/31/19 Page 22 of 22



 1                               CERTIFICATE OF SERVICE
 2                 I hereby certify that on January 31, 2019, I electronically transmitted the
 3   attached document to the Clerk’s Office using the CM/ECF System for filing and served
     the attached document by mail, on the following, who is not a registered participant of
 4   the CM/ECF System:
 5
 6
                  Kathryn Marie Jones
 7                P.O. Box 72107
                  Phoenix, AZ 85050
 8                Plaintiff Pro Se
 9
10
11                                            /s/ Tracy Rhodes
                                              Tracy Rhodes
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -21-
